OPINION
BY THE COURT:
The above entitled 'cause is now being determined on relator’s motion to make the following persons respondents, to-wit: George Hermann, as a member of the Council of the City of Oakwood, Ohio; A. C. Heitmann, as a member of the Council of the City of Oakwood. Ohio; Edward G. Mack, as a member of the Council of the City of. Oakwood, Ohio; Otto A. Snyder, as a member of the Council of the City of Oakwood, Ohio; and Earl E. Storms, as a member of the Council of the City of Oakwood, Ohio.
Under plaintiff’s petition it sought a mandatory order against Lawrence M. Dissmger, as city manager and A. C. Bergmann, as clerk of the Council of the City of Oakwood, Ohio, requiring them to deliver copies of certain ordinances and resolutions to the relator for publication in its newspaper.
Respondents filed a general demurrer to the petition.. On June 6, 1940, our Court released an opinion sustaining the demurrer principally upon the ground that the named defendants had no control over the publication of ordinances or resolutions. The evident purpose of the motion to make respondents the named members of the City Council is m line with- our statement that the City Council have the sole control over the publication of ordinances and resolutions.
The legal effect of our sustaining the general demurrer was to told that;the city manager and city clerk were improperly sued.
We do not think it proper practice to permit substitution of parties respondent.
This would not constitute an amendment.
If relator desires to pursue his complaint further it must be by a new action.
The motion of relator to make new parties respondent will be overruled.
GEIGER, PJ., BARNES & HORNBECK, JJ., concur.